Table of Contents Knight Inc. Form 10-KUNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-06446 Knight Inc. (Exact name of registrant as specified in its charter) Kansas 48-0290000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code (713) 369-9000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesoNo þ Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer oAccelerated filer oNon-accelerated filer þSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $0 at June 29, 2007. The number of shares outstanding of the registrant’s common stock, $0.01 par value, as of March 28, 2008 was 100 shares. Knight Inc. Form 10-K KNIGHT INC. AND SUBSIDIARIES CONTENTS Page Number PART I Items 1 and 2: Business and Properties 4-38 Business Strategy 5 Recent Developments 6 Overview 12 Natural Gas Pipeline Company of America 13 Power 14 Express Pipeline System 15 Products Pipelines – KMP 16 Natural Gas Pipelines – KMP 20 CO2 – KMP 27 Terminals – KMP 31 Trans Mountain – KMP 32 Regulation 33 Environmental Matters 36 Item 1A: Risk Factors 38-44 Item 1B: Unresolved Staff Comments 44 Item 3: Legal Proceedings 45 Item 4: Submission of Matters to a Vote of Security Holders 45 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 46 Item 6: Selected Financial Data 46-47 Item 7: Management’s Discussion and Analysis of Financial Condition andResults of Operations 48-91 General 48 Critical Accounting Policies and Estimates 49 Consolidated Financial Results 52 Results of Operations 53 Natural Gas Pipeline Company of America 56 Power 58 Express Pipeline System 59 Products Pipelines – KMP 59 Natural Gas Pipelines – KMP 62 CO2 – KMP 64 Terminals – KMP 66 Trans Mountain – KMP 68 Earnings from Our Investment in Kinder Morgan Energy Partners 68 Interestand Corporate Expenses, Net 69 Income Taxes – Continuing Operations 70 Income Taxes – Realization of Deferred Tax Assets 70 Discontinued Operations 71 Liquidity and Capital Resources 71 Investment in Kinder Morgan Energy Partners 83 Cash Flows 83 Litigationand Environmental Matters 89 Regulation 89 Recent Accounting Pronouncements 90 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 91-92 Item8: Financial Statements and Supplementary Data 93-207 Item 9: Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 207 Item 9A: Controls and Procedures 208 Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures 208 Management’s Report on Internal Control over Financial Reporting 208 Changes in Internal Control over Financial Reporting 208 Item 9B: Other Information 208 2 Knight Inc. Form 10-K KNIGHT INC. AND SUBSIDIARIES CONTENTS (Continued) PART III Item 10: Directors, Executive Officers and Corporate Governance 209-211 Item 11: Executive Compensation 211-220 Item 12: SecurityOwnership of Certain Beneficial Owners and Management and Related Stockholder Matters 221 Item 13: Certain Relationships and Related Transactions, and Director Independence 221-226 Item 14: Principal Accounting Fees and Services 226 PART IV Item 15: Exhibits, Financial Statement Schedules 227-231 Signatures 232 Note:Individual financial statements of the parent company are omitted pursuant to the provisions of Accounting Series Release No. 302. 3 Knight Inc. Form 10-K PART I Items 1. and 2.Business and Properties. In this report, unless the context requires otherwise, references to “we,” “us,” “our,” or the “Company” are intended to mean Knight Inc. (a private Kansas corporation incorporated on May 18, 1927, formerly known as Kinder Morgan, Inc.) and its consolidated subsidiaries. All dollars are United States dollars, except where stated otherwise. Canadian dollars are designated as C$. To convert December 31, 2007 balances denominated in Canadian dollars to U.S. dollars, we used the December 31, 2007 Bank of Canada closing exchange rate of 1.012 U.S. dollars per Canadian dollar. Unless otherwise indicated, all volumes of natural gas are stated at a pressure base of 14.73 pounds per square inch absolute and at 60 degrees Fahrenheit and, in most instances, are rounded to the nearest major multiple. In this report, the term “MMcf” means million cubic feet, the term “Bcf” means billion cubic feet, the term “bpd” means barrels per day and the terms “Dth” (dekatherms) and “MMBtus” mean million British Thermal Units (“Btus”). Natural gas liquids consist of ethane, propane, butane, iso-butane and natural gasoline. The following discussion should be read in conjunction with the accompanying Consolidated Financial Statements and related Notes. (A) General Development of Business We are one of the largest energy transportation and storage companies in North America. We own all the common equity of the general partner of Kinder Morgan Energy Partners, L.P. (“Kinder Morgan Energy Partners”), a publicly traded pipeline limited partnership, as well as a significant limited partner interest in Kinder Morgan Energy Partners. Due to our implementation of Emerging Issues Task Force (“EITF”) No. 04-5, Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights, we have included Kinder Morgan Energy Partners and its consolidated subsidiaries in our consolidated financial statements effective January 1, 2006. This means that the accounts, balances and results of operations of Kinder Morgan Energy Partners and its consolidated subsidiaries are now presented on a consolidated basis with ours and those of our other consolidated subsidiaries for financial reporting purposes, instead of equity method accounting as previously reported. See Note 1(B) of the accompanying Notes to Consolidated Financial Statements. Additional information concerning our investment in Kinder Morgan Energy Partners and its various businesses is contained in Note 2 of the accompanying Notes to
